DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/29/2021 is acknowledged.
Claims 1-6 and 15 are amended.
Claims 7-14 are cancelled
Claims 16-20 are added.
Abstract of the specification is amended.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 10/29/2021 are entered for prosecution. Claims 1-6 and 15-20 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Applicant’s amendments to the Abstract of the Specification have overcome the objection to the Abstract of the Specification previously set forth in the Non-Final Office Action mailed 8/2/2021.
Applicant’s amendments to the claim 15 have overcome the objection to the claim 15 previously set forth in the Non-Final Action mailed 8/2/2021.
Applicant’s cancellations of Claims 7-14 renders the 112(b) Rejection of Claims 9, 10, 13 and 14 previously set forth in the Non-Final Office Action mailed 8/2/2021 moot and have been withdrawn.
Applicant’s amendments to the claim 15 have overcome the 112(a) and 112(b) Rejections to the claim 15 previously set forth in the Non-Final Action mailed 8/2/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 (pages 9-10) in a reply filed 10/29/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0107234 A1, hereinafter Kim).

It is noted that the corresponding citations from Kim to the rejections of the claims are supported by Provisional Applications US 62/472,593 filed on Mar. 17, 2017 and US 62/474,629 filed on Mar. 22, 2017 to which Kim claims the priority. Thus, Kim was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
	Kim teaches a method for a vehicle to everything (V2X) communication performed by a user equipment (UE) in a wireless communication system (see, Kim: para. [0063], support is found in Page 2 of 62/472,593) the method comprising: 
receiving first information on carriers and resource pools associated with the carriers (see, Kim: para. [0054] [0085-0087], support is found in Pages 3, 8, and 9 of 62/472,593, teach wherein a eNB transmits, thereby a UE receives, the candidate carrier set capable of being used by the UE for CA and the resource pool (i.e., first information).); 
identifying at least one carrier for at least one sidelink channel and at least one resource pool associated with the at least one carrier based on the first information (see, Kim: para. [0086], support is found in Page 9 of 62/472,593, teaches wherein the UE selects some carrier(s) among carriers of the candidate carrier set, based on sensing for the candidate carrier set predesignated by the eNB to perform sensing and use the selected carrier(s) for CA, thereby the UE identifying a carrier and a resource pool based on the information received by the eNB.); and 
determining a resource from the at least one resource pool associated with the at least one carrier, based on second information on at least one of a number of simultaneous transmission carriers and supported carrier combinations (see, Kim: para. [0089], support is found in Page 9 of 62/472,593, teaches wherein the UE selects a plurality of transmission carriers to be used for CA from among candidate carriers based on a second information (i.e., in overall consideration of a CBR, received signal quality, data transmission periodicity, latency requirement, and/or data priority. Para.[0105] [0118] , support is found in Page 6, 7, and 9 of 62/474,629, teach wherein Sidelink Control Information (SCI) (e.g., a second information) includes the information as to whether the CA scheme is applied, the information about the number of aggregated carriers and includes the information about resource allocation/reservation of other carriers).

Regarding claim 2:
As discussed above, Kim teaches all limitations in claim 1.
Kim further teaches wherein determining the resource from the at least one resource pool associated with the at least one carrier further comprises: excluding an unavailable resource from the at least one resource pool associated with the at least one carrier based on the second information (see, Kim: para. [0089], support is found in Page 9 of 62/472,593, teaches wherein the UE selects a plurality of transmission carriers to be used for CA from among candidate carriers based on the second information (i.e., in overall consideration of a CBR, received signal quality, data transmission periodicity, latency requirement, and/or data priority.) and as result some carriers are not selected (i.e., excluded) by the UE.). 

Regarding claim 3: 
As discussed above, Kim teaches all limitations in claim 1.
	Kim further teaches wherein identifying the carrier for the sidelink channel further comprises: determining a carrier of which a channel busy ratio (CBR) is below a configured threshold as candidate carrier for the sidelink channel (see, Kim: para. [0083], support is found in page 8 of 62/472,593, teaches wherein reserved carriers of which a CBR for those carriers are maintained to always have a (prescheduled) threshold value or less and the UE selects from the reserved carriers.).

Regarding claim 4:
As discussed above, Kim teaches all limitations in claim 3.
	Kim further teaches wherein identifying the carrier for the sidelink channel further comprises: selecting, from among the candidate carrier, the carrier for the sidelink channel based on an order of the CBR from a smallest CBR (see, Kim: para. [0094], support is found in pages 10-11 of 62/472,593, teaches wherein the UE preferentially selects a carrier having a relatively low CBR measurement value or a carrier according to a preconfigured priority for carrier selection. If CR_LIMIT (Channel occupancy Ratio limit value) is differently configured per carrier, the UE may select a carrier in order of a big difference between CR_LIMIT and a currently measured CBR value. Accordingly, the UE selects a carrier from a smallest CBR.).

Regarding claim 5:
As discussed above, Kim teaches all limitations in claim 1.
Kim further teaches wherein determining an order of the at least one carrier according to decreasing order based on a highest priority of sidelink channel traffic (see, Kim: para. [0089-0092], support is found in pages 9-10 of 62/472,593, teach wherein the UE selects a specific carrier based on a given channel environment (e.g., CBR, received signal quality, data priority, latency requirement, and/or performance requirement. A criterion for selecting carriers may be sequentially applied with different priorities.”). 

Regarding claim 6:
As discussed above, Kim teaches all limitations in claim 1.
Kim further teaches wherein transmitting data on a sidelink channel based on the determined resource (see, Kim: para. [0096], support is found in Page 11 of 62/472,593, “the transmission UE selects the carriers as transmission carriers and performs CA-based data transmission through the selected carriers.”).

Regarding claim 15:
Claim 15 is directed towards a user equipment (UE) for a vehicle to everything (V2X) communication in a wireless communication system (see, Kim: Fig. 10, Communication Apparatus 1000), the UE comprising: a transceiver (Fig. 10, RF module 1030); and a controller (Fig. 10, Processor 1010) configured to perform the method of claim 1. Therefore, claim 15 is rejected under similar rationale to claim 1.
	
Regarding claim 16:
Claim 16 is directed towards the UE of claim 15 that is further configured to perform the method of claim 2. As such, claim 16 is rejected under similar rationale to claim 2.

Regarding claim 17:
Claim 17 is directed towards the UE of claim 15 that is further configured to perform the method of claim 3. As such, claim 17 is rejected under similar rationale to claim 3.

Regarding claim 18:
Claim 18 is directed towards the UE of claim 17 that is further configured to perform the method of claim 4. As such, claim 18 is rejected under similar rationale to claim 4.

Regarding claim 19:
Claim 19 is directed towards the UE of claim 15 that is further configured to perform the method of claim 5. As such, claim 19 is rejected under similar rationale to claim 5.

Regarding claim 20:
Claim 20 is directed towards the UE of claim 15 that is further configured to perform the method of claim 6. As such, claim 20 is rejected under similar rationale to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471